Title: To Thomas Jefferson from William Short, 27 July [1792]
From: Short, William
To: Jefferson, Thomas



July 27th. [1792] From the Hague

I wrote you yesterday a very long private letter—it will go to London by a private hand and be forwarded from thence in the same way. I here subjoin an extract in cypher taken from it—it will go by the post in order if possible to be sent by the Packet.
M. Dumas has this moment received your letter of June. 3. via Amsterdam which he has shewn to me—he expects the laws to-morrow and promises to be so good as to let me have the perusal of them also. I find from your letter to him that you expect me to be gone from hence—of course I apprehend more certainly and with more anxiety now that your letters to me on that subject have miscarried. I sometimes flatter myself you may have thought it worth while in such a business to send duplicates.
I observe you inform M. Dumas that you purpose sending him an order soon as to the hotel. Should the U.S. after having kept an hotel vacant here so many years determine no longer to have one immediately on their minister’s coming here, it will have an odd appearance in the public, and particularly with respect to me. However I do not wish any sacrifice to be made on my account, but if I had not seen your letter to M. Dumas I should have thought myself authorized to occupy it. I have not however yet entered it and shall not do it, after having seen your letter. I remain with much respect, dear Sir, your friend & obedt. Sevt.

W Short

